



Exhibit 10.16
Execution Version




EIGHTH AMENDMENT TO
AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM
AGREEMENT
This Eighth Amendment (“Amendment Number 8”) dated as of January 18, 2017 to
that certain Consumer Credit Card Program Agreement made as of December 6, 1999,
as amended and restated as of November 5, 2009, and as amended as of October 29,
2010, January 30, 2013, October 11, 2013, February 25, 2014, April 6, 2015, June
26, 2015 and August 17, 2016 by and between J. C. PENNEY CORPORATION, INC.,
formerly known as J. C. Penney Company, Inc., a Delaware corporation, with its
principal place of business at Plano, Texas, and SYNCHRONY BANK, assignee of
Monogram Credit Card Bank of Georgia and formerly known as GE Capital Retail
Bank and GE Money Bank, with its principal place of business at 170 W. Election
Road, Draper, Utah 84020 (the “Agreement”). Capitalized terms used herein
without definition shall have the meanings ascribed to them in the Agreement.
WITNESSETH:
WHEREAS, JCPenney and Bank desire to make certain changes to the Agreement to
reflect certain modifications to the Program that the parties desire to
implement.
NOW, THEREFORE, in consideration of the terms and conditions stated herein, and
for good and valuable consideration the receipt of which is hereby acknowledged,
the parties hereto agree as follows:
ARTICLE I - AMENDMENTS
A.
Amendment to Schedule 3.24. Schedule 3.24 of the Agreement is hereby deleted in
its entirety and replaced with the new Schedule 3.24 attached hereto.



ARTICLE II - MISCELLANEOUS
1.    The execution, delivery and performance of this Amendment Number 8 has
been duly authorized by all requisite corporate action on the part of JCPenney
and Bank and upon execution by all parties, will constitute a legal and binding
obligation of each thereof.





--------------------------------------------------------------------------------





2.    The Agreement, as amended by this Amendment Number 8, constitutes the
entire understanding of the parties with respect to the subject matter thereof.
Except as expressly amended hereby, the terms and conditions of the Agreement
shall continue and remain in full force and effect. In the event of any conflict
between the Agreement and this Amendment Number 8 the terms and conditions of
this Amendment Number 8 shall govern.
3.    The parties hereto agree to execute such other documents and instruments
and to do such other and further things as may be necessary or desirable for the
execution and implementation of this Amendment Number 8 and the consummation of
the transactions contemplated hereby and thereby.
4.    This Amendment Number 8 may be executed in counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one agreement. A facsimile or other electronic signature is as
valid and binding as an original.
[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment Number 8 as of the date set forth above.


 
J. C. PENNEY CORPORATION, INC.
 
SYNCHRONY BANK
 
 
 
 
 
 
 
 
By:
/s/ James Ward
By:
/s/ Thomas M. Quindlen
Title:
Vice President, Credit
Title:
EVP Retail Card










